Case 2:20-cv-01775-WSS-MPK Document 3 Filed 02/02/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

MICHAEL J. CONIKER,

Petitioner, Civil Action Nos. 2:20-cv-1768
2:20-cv-1775

v. Hon. William S. Stickman IV
FRANK J. SCHERER, Director of Allegheny
County Probation, and THE ATTORNEY
GENERAL OF THE STATE OF
PENNSYLVANIA,

Respondents.

 

 

ORDER OF COURT

Michael J. Coniker (“Petitioner”), a state probationer, filed two separate counseled
Petitions for Writ of Habeas Corpus (“Petitions”) pursuant to 28 U.S.C. § 2254, challenging his
consolidated 2014 state convictions. | The case was referred to Magistrate Judge Kelly in
accordance with the Magistrate Judge’s Act, 28 U.S.C. § 636(b)(1), and Local Civil Rules 72.C
and D.

On January 5, 2021, Magistrate Judge Kelly issued a Report and Recommendation that
the Petitions be dismissed pre-service because they: “(1) raise a claim for relief that is not
cognizable in federal habeas proceedings; 2) they clearly violate the AEDPA one-year statute of
limitations as the Petitions were filed more than four years after the AEDPA statute of
limitations ran as calculated from the date his conviction became final; and, 3) Petitioner
procedurally defaulted any claims actually raised in the untimely PCRA petition or that could
have been raised in the untimely PCRA petition.” (20-cv-1768 - ECF No. 2; 20-cv-1775 - ECF

No. 2). The parties were afforded until January 19, 2021 to file objections. No objections
Case 2:20-cv-01775-WSS-MPK Document 3 Filed 02/02/21 Page 2 of 2

having been filed, the Court hereby ADOPTS Magistrate Judge Kelly’s Report and
Recommendation as the Opinion of the Court.

AND NOW, this An A day of February 2021, IT IS HEREBY ORDERED that the
Petitions for Habeas Corpus (20-cv-1768 - ECF No. 1; 20-cv-1775 - ECF No. 1) are
DISMISSED WITH PREJUDICE. A certificate of appealability is DENIED as jurists of reason
would not find it debatable that Petitioner’s claims lack merit.'! IT IS FURTHER ORDERED
that the Clerk of Court shall mark this case CLOSED.

BY THE COURT:

QIu

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

 

 

' A certificate of appealability may issue only upon “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). The Court concurs with Magistrate Judge Kelly
that there is no cause to issue a certificate of appealability in this action.

2
